DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (2010/0314399) in view of Small (7,252,204).
Re-claims 1, 14, George et al. disclose, in figs. 1-7, a container, comprising: a container body 12 having an open end 24, a bottom surface 52; at least one ring adapted to fit around an outer surface of the container body ; and a base  20 that secures onto the bottom surface of the container body.
George et al. lack to disclose the container comprising at least one supporting rib with at least one indent; the ring | completely covering the at least one supporting rib and having at least one tab that is adapted to align with and slide within at least one indent when the ring is twisted.
Small teaches, in figs.1, 3C, and 6, a container comprising at least one ring  18 adapted to fit around an outer surface of the container body 50; at least one supporting rib 56  with at least one 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Small, to modify the invention of George et al. with at least one supporting rib with at least one indent, and  the ring | completely covering the at least one supporting rib and having at least one tab that is adapted to align with and slide within at least one indent in order to enhance of supporting the ring when the ring is twisted.
George et al. further disclose the at least one ring is a plurality of rings 14, 16, 18, further comprising: a first end having a shoulder; and a second end having a recess, wherein the shoulder of each ring is adapted to fit into the recess of at least a one other ring located adjacent thereto;
a lid 22 that secures onto the open end of the container body;
a locking mechanism 19 interconnecting the base and the container body, wherein: the base further has a handle 280, 282 connected to a locking plate 160, the locking plate having at least one register 174; and at least one index 210 disposed on the bottom surface of the container body, wherein, to secure the base onto the container body: the index is aligned with and slid through the register and the handle is turned to rotate the locking plate to capture the locking index,
wherein the at least one ring is a plurality of the rings, each ring having: a first end having a shoulder; and a second end having a recess, wherein the recess of each ring is adapted to receive the shoulder of at least one other ring located adjacent thereto.

Claims 8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. in view of Rane et al. (10,968,029).

Rane et al. teach, in fig. 2, a container comprising a handle disposed  on an outer surface of the base, wherein the handle is gripped and rotated by a user.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Rane et al., to modify the invention of George et al. with a handle disposed  on an outer surface of the base in order to be  gripped and rotated the base from the container by the user.

Claims 6, 7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. in view of Small, and further in view of Resnikoff (10,583,368).
George et al. in view of Small lacks to disclose the lid having a flexible lid with a spout and a collar adapted to receive the flexible lid, wherein the lid assembly is adapted to be secured onto the open end of the container body; wherein the flexible lid has an extended skirt that forms a seal between the open end of the container body and the collar.
Resnikoff teaches, in figs. 7-11, a container comprising a lid having a flexible lid 9 with a spout and a collar 10 adapted to receive the flexible lid, wherein the lid assembly is adapted to be secured onto the open end of the container body; wherein the flexible lid has an extended skirt that forms a seal between the open end of the container body and the collar.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Resnikoff, to modify the invention of George et al. in view of Small  with a  lid as claimed in order to facilitate of drinking a beverage from the container with a flexible spout.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. in view of Rane et al., and further in view of Resnikoff.
George et al. in view Rane et al. lacks to disclose the lid having a flexible lid with a spout and a collar adapted to receive the flexible lid, wherein the lid assembly is adapted to be secured onto the open end of the container body; wherein the flexible lid has an extended skirt that forms a seal between the open end of the container body and the collar.
Resnikoff teaches, in figs. 7-11, a container comprising a lid having a flexible lid 9 with a spout and a collar 10 adapted to receive the flexible lid, wherein the lid assembly is adapted to be secured onto the open end of the container body; wherein the flexible lid has an extended skirt that forms a seal between the open end of the container body and the collar.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Resnikoff, to modify the invention of George et al. in view of Rane et al.  with a  lid as claimed in order to facilitate of drinking a beverage from the container with a flexible spout.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground rejections as alleged above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754